United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.D., Appellant
and
U. S. POSTAL SERVICE, POST OFFICE,
Coppell, TX, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 20-1657
Issued: May 12, 2021

Case Submitted on the Record

ORDER REVERSING CASE
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

On September 24, 2020 appellant filed a timely appeal from an April 2, 2020 merit decision
of the Office of Workers’ Compensation Programs (OWCP). The Clerk of the Appellate Boards
assigned Docket No. 20-1657.
The issues on appeal before the Board relate to OWCP’s finding of an overpayment of
wage-loss compensation benefits due to appellant’s alleged concurrent receipt of Federal
Employees’ Compensation Act1 (FECA) wage-loss compensation and Social Security
Administration (SSA) age-related retirement benefits without an appropriate offset for benefits
attributable to the Federal Employees Retirement System (FERS).
The Board finds that OWCP failed to properly develop the underlying issue of what portion
of appellant’s SSA age-related retirement benefits were attributable to federal employment.2
OWCP’s procedures provide that an overpayment occurs when FECA compensation is not
reduced by the FERS/FECA offset amount. Since the SSA will not report an offset amount until
after SSA benefits are received, an overpayment will almost always occur and will need to be
1

5 U.S.C. § 8101 et seq.

2

J.L., Docket No. 19-1806 (issued July 29, 2020).

calculated for each period in which the offset amount was not withheld from compensation.3 The
offset provision of 5 U.S.C. § 8116(d)(2) and applicable regulations apply to SSA age-related
retirement benefits that are attributable to federal service.4 FECA Bulletin No. 97-09 provides that
FECA benefits have to be adjusted for the FERS portion of SSA age-related retirement benefits
because the portion of the SSA benefit earned as a federal employee is part of the FERS retirement
package, and the receipt of FECA benefits and federal retirement concurrently is a prohibited dual
benefit.5 In identifying the fact and amount of an overpayment of compensation following a
claimant’s receipt of age-related SSA retirement benefits, the Board has observed that OWCP uses
a FERS Offset Calculation Worksheet.6 This calculation worksheet is sent to SSA and the
completed form is returned to OWCP setting forth purported SSA calculations as to the effective
date and rate of SSA benefits without FERS and the effective date and rate of SSA benefits with
FERS.7 Following receipt of the purported SSA calculations, a preliminary determination of
overpayment is issued if a prohibited dual benefit was received.8
The Board has observed, however, that not all federal employees are enrolled in FERS.
Some FECA claimants are enrolled in another retirement program, such as the Civil Service
Retirement System. Other federal employees are not eligible to be enrolled in a federal retirement
program. Therefore, OWCP’s procedures with regard to requesting offset information are not
applicable to all recipients of FECA compensation and SSA age-related retirement benefits.
Therefore, the information solicited on the FERS Offset Calculation Worksheet that OWCP sends
to SSA is not applicable to non-FERS claimants and does not establish either the fact or amount
of an overpayment.
Herein, the evidence of record does not establish that appellant was enrolled in FERS. The
record is devoid of evidence as to which retirement system was applicable to appellant. The Board
therefore finds that the April 2, 2020 decision must be reversed.

3

Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Identifying and Calculating an Overpayment,
Chapter 6.200.1 (h) (September 2018).
4

See 5 U.S.C. § 8116(a), (d); 20 C.F.R. § 10.421(a).

5

FECA Bulletin No. 97-09 (February 3, 1997).

6

Id.

7

Id.

8

Supra note 2.

2

IT IS HEREBY ORDERED THAT the April 2, 2020 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further proceedings consistent
with this decision of the Board.
Issued: May 12, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

3

